DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 5/10/2022 does put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
The following is an examiner’s statement of reasons for allowance:
Pinarbasi (US Pub No. 2012/0318319) and Asai (US Pat No. 5330583) are the closest prior art.
Pinarbasi et al. teaches a solar module [Fig. 9a and 11, 0059] comprising:
a plurality of super cells arranged in physically parallel rows [See 301A-C, and 302A-C, Fig. 11], each super cell comprising a plurality of rectangular solar cells, each rectangular solar cell having a long edge and a short edge, the plurality of rectangular solar cells in each super cell arranged with opposing long edges of adjacent rectangular solar cells overlapping and conductively bonded to each other to electrically connect the solar cells of in series [Fig. 10, 0058];
Asai et al. teaches an electrical configuration with a bus electrical conductor [3, Fig. 16A, C10, ln 20-35] running along a center line of the solar module [3 is running in a center of a solar module], the bus electrical conductor physically located in-plane with and between adjacent first and second super cells [3 is located directly on the bottom surface the solar cells], the bus electrical conductor having a long axis physically parallel to the short edge of a rectangular solar cell within the super cell [3 is running parallel to shot edges]; and a bypass diode connected to the bus electrical conductor [4A, Fig. 16A, C7 ln 1-10],
	Modified Pinarbasi et al. teaches all the structural limitations but does not disclose the limitation of “the first and second super cells extend along a first direction of the solar module such that successive ones of the rectangular solar cells are arranged along the first direction,
the bus electrical conductor located in a gap between the first and second super cells, the gap defining a width in a second direction that is perpendicular to the first direction, the gap extending along a length of the first and second super cells in the first direction” in claims 1 and 16, and “the first and second super cells extend along a first direction of the solar module such that successive ones of the rectangular solar cells are arranged along the first direction, the bus electrical conductor located in a gap between the first and second super cells, the gap between the first and second super cells defining a width in a second direction that is perpendicular to the first direction, the gap between the first and second super cells extending along a length of the first and second super cells in the first direction” in claim 17.
	These references, nor any other reference or combination of references in the prior art suggest or render obvious the limitations of “the first and second super cells extend along a first direction of the solar module such that successive ones of the rectangular solar cells are arranged along the first direction, the bus electrical conductor located in a gap between the first and second super cells, the gap defining a width in a second direction that is perpendicular to the first direction, the gap extending along a length of the first and second super cells in the first direction” in claims 1 and 16, and “the first and second super cells extend along a first direction of the solar module such that successive ones of the rectangular solar cells are arranged along the first direction, the bus electrical conductor located in a gap between the first and second super cells, the gap between the first and second super cells defining a width in a second direction that is perpendicular to the first direction, the gap between the first and second super cells extending along a length of the first and second super cells in the first direction” in claim 17.
	Therefore; claims 1-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726